Appellate Case: 21-8025     Document: 010110625858       Date Filed: 12/30/2021    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 30, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  STEVEN A. DELOGE,

        Plaintiff - Appellant,

  v.                                                          No. 21-8025
                                                    (D.C. No. 0:21-CV-00076-SWS)
  MICHAEL K. DAVIS, Chief Justice of the                       (D. Wyo.)
  Wyoming Supreme Court; E. JAMES
  BURKE, former Chief Justice of the
  Wyoming Supreme Court, in their official
  capacities,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
                  _________________________________

       Plaintiff Steven DeLoge is serving six consecutive life sentences in the

 Wyoming Department of Corrections for his convictions on multiple counts of

 second-degree sexual assault. Plaintiff is a prolific filer in Wyoming’s state courts,

 unsuccessfully challenging various aspects of his convictions and sentence.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8025    Document: 010110625858        Date Filed: 12/30/2021    Page: 2



 Following one of Plaintiff’s appeals, the Wyoming Supreme Court issued an order

 barring Plaintiff from filing in any Wyoming state court without first obtaining leave

 from the Chief Justice of the Wyoming Supreme Court.1 Plaintiff then sought leave

 many times to file various post-conviction actions, but each time the Chief Justice

 denied Plaintiff’s request. Unhappy with these results, Plaintiff sued the current

 Chief Justice and a former Chief Justice of the Wyoming Supreme Court in federal

 court, alleging that the Wyoming Supreme Court’s order barring him from filing and

 the Chief Justices’ later orders denying him leave violated the First and Fourteenth

 Amendments to the United States Constitution. Plaintiff seeks a declaratory

 judgment and injunction requiring the Chief Justice of the Wyoming Supreme Court

 to permit him to file his post-conviction actions in Wyoming state court.

       Concluding that the Rooker-Feldman doctrine bars Plaintiff’s claims, the

 district court dismissed the claims with prejudice for failure to state a claim. We

 agree with the district court that the Rooker-Feldman doctrine applies to Plaintiff’s

 claims, but we conclude that the doctrine deprives the district court of subject-matter

 jurisdiction. Thus, exercising jurisdiction under 28 U.S.C. § 1291, we vacate the

 judgment of the district court and remand with instructions to dismiss Plaintiff’s

 claims without prejudice for lack of subject-matter jurisdiction.2


       1
          Before the order went into effect, the Wyoming Supreme Court permitted
 Plaintiff to file objections, which the court overruled.
        2
          The district court denied Plaintiff’s motion to proceed on appeal in forma
 pauperis because the district court determined that Plaintiff presented no
 nonfrivolous ground to appeal. Plaintiff has renewed his request to proceed in forma
 pauperis in this court. Although we agree that Plaintiff presents only frivolous
                                            2
Appellate Case: 21-8025     Document: 010110625858       Date Filed: 12/30/2021    Page: 3



          Under 28 U.S.C. § 1915A(b)(1), the district court must review prisoner actions

 and dismiss any that fail to state a claim upon which relief may be granted. While

 reviewing this action, the district court concluded that Plaintiff’s claims should be

 dismissed for failure to state a claim because they are barred by the Rooker-Feldman

 doctrine. We review de novo a district court’s dismissal for failure to state a claim.

 Young v. Davis, 554 F.3d 1254, 1256 (10th Cir. 2009) (citation omitted). In doing

 so, we construe Plaintiff’s pro se pleadings liberally, Diversey v. Schmidly, 738 F.3d

 1196, 1199 (10th Cir. 2013) (citation omitted), but we do not construct arguments for

 Plaintiff or advocate on his behalf, Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

 1991).

          Under the Rooker-Feldman doctrine, lower federal courts lack subject-matter

 jurisdiction to consider appeals of state-court judgments. Kline v. Biles, 861 F.3d

 1177, 1180 (10th Cir. 2017) (per curiam) (citation omitted). The doctrine applies

 when a federal plaintiff pursues a claim that an adverse state-court judgment violated

 his federal rights and seeks what in substance is appellate review of the state

 judgment. Id. (citation omitted). When determining whether a plaintiff’s claims seek

 appellate review of a state-court judgment, we focus particularly on the relief sought.

 Mo’s Express, LLC v. Sopkin, 441 F.3d 1229, 1237 (10th Cir. 2006) (citation



 arguments that his claims should not have been dismissed, Plaintiff is correct that the
 dismissal should have been without prejudice. We therefore grant Plaintiff’s motion
 to proceed in forma pauperis. In doing so, we remind Plaintiff that he must continue
 to make partial payments until he has paid the entire filing fee. See 28 U.S.C.
 § 1915(b).
                                             3
Appellate Case: 21-8025    Document: 010110625858         Date Filed: 12/30/2021    Page: 4



 omitted). Rooker-Feldman generally applies when the requested relief would reverse

 or undo the state court’s judgment. See id.

       Plaintiff’s claims fall under Rooker-Feldman. Plaintiff sued a current and

 former Chief Justice of the Wyoming Supreme Court, alleging that their orders and

 the Wyoming Supreme Court’s orders violated his federal rights. To redress his

 alleged injuries, Plaintiff seeks a declaratory judgment and an injunction requiring

 the Justices to reverse those orders. Plaintiff argues that Rooker-Feldman does not

 apply because the Wyoming Supreme Court lacked jurisdiction to enter the orders he

 challenges. Plaintiff cites no case or statute creating an exception to the Rooker-

 Feldman doctrine by granting lower federal courts appellate jurisdiction to review the

 jurisdictional basis of a state-court judgment. Plaintiff can challenge the

 constitutionality or the jurisdictional basis of state-court orders only through the

 proper appellate channels. Because Plaintiff seeks what in substance is appellate

 review of the Wyoming Supreme Court’s orders, we and the district court lack

 jurisdiction to consider his claims further.

       Although the Rooker-Feldman doctrine bars lower federal courts from

 exercising jurisdiction over challenges to state-court judgments, the district court

 dismissed Plaintiff’s claims with prejudice for failure to state a claim upon which

 relief can a be granted—a dismissal on the merits. See Federated Dep’t Stores v.

 Moitie, 452 U.S. 394, 399 n.3 (1981) (“The dismissal for failure to state a claim . . .

 is a judgment on the merits.” (quotation omitted)); Brereton v. Bountiful City Corp.,

 434 F.3d 1213, 1219 (10th Cir. 2006) (explaining that a dismissal is with prejudice

                                                4
Appellate Case: 21-8025    Document: 010110625858        Date Filed: 12/30/2021    Page: 5



 when the dismissal is on the merits). A dismissal for lack of jurisdiction must be

 without prejudice because it is not an adjudication on the merits.3 Brereton, 434 F.3d

 at 1216. When the district court determined that the Rooker-Feldman doctrine

 applies to Plaintiff’s claims, the court should have dismissed the claims for lack of

 subject-matter jurisdiction and without prejudice. Accordingly, we VACATE the

 judgment of the district court and REMAND with instructions to dismiss Plaintiff’s

 claims without prejudice for lack of subject-matter jurisdiction.



       VACATED and REMANDED.




                                             Entered for the Court


                                             Joel M. Carson III
                                             Circuit Judge




       3
          Dismissal without prejudice, however, does not necessarily mean that a
 plaintiff may amend his complaint. See Brereton, 434 F.3d at 1219. District courts
 need not permit a plaintiff to amend his complaint to cure jurisdictional defects when
 doing so would be futile even though the district court dismissed the claims without
 prejudice. See id.
                                            5